Citation Nr: 0739648	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
hypertension, previously claimed as high blood pressure.  

In July 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is the 
current diagnosis of hypertension otherwise related to such 
service or to any injury during service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter sent to the veteran.  In 
the April 2005 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in July 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from August 2004 to 
April 2005, and private treatment records dated February 1993 
and September 1993.  

The Board notes that the veteran submitted two VA Form 21-
4142, Authorization and Consent to Release Information to VA 
in November 2005, indicating 1983 treatment for his 
hypertension at the Bladen Urgent Care and Bladen County 
Hospital in Elizabethtown, North Carolina.  In April 2006, 
the RO sent the Bladen County Hospital, which includes Bladen 
Urgent care, a letter to submit any of the veteran's 
treatment records as of 1983.  The Bladen County Hospital 
responded in May 2006 by sending the veteran's private 
treatment records dated February 1993 and September 1993.  
There is no indication that the veteran received treatment 
from Bladen County Hospital and its affiliate in 1983.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim of service connection for 
hypertension, VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran has 
hypertension, which may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  In 
this case, the RO informed the veteran that he would need 
competent medical evidence of a current disability for the 
claimed condition and of a relationship between his 
disability and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the applicability of Charles v. 
Principi, 16 Vet. App. 370 (2002), wherein the Court held 
that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  However, hypertension is 
not of the nature of a disability to which veteran's lay 
description of symptoms can establish the presence of a 
disability.  As will be discussed in greater detail below, a 
diagnosis of hypertension is based on the results of specific 
diagnostic testing.  As there is no competent evidence of an 
association between the current hypertension and service, the 
Board finds that a VA examination is not warranted.

The Board has considered the veteran's report that he has 
experienced dizziness since service, which he believes to be 
due to hypertension that first manifested in service.  
However, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to link 
such symptomatology to hypertension, which, as noted, is 
established based on the results of specific diagnostic 
testing.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition. . . .") vacated on other 
grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision   

The veteran contends that service connection is warranted for 
his hypertension.  During the July 2007 hearing, the veteran 
testified that during his military service, he went to sick 
call for complaints of dizziness.  He explained that upon 
examination, the doctor gave him two pills and informed him 
to lie down and relax to lower his blood pressure.  The 
veteran stated that even though he was never placed on 
continuous medication for his hypertension during service, he 
continued to have dizzy episodes which required medication 
and relaxation.  The veteran asserts that his current 
hypertension is attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular-renal disease (to include 
hypertension) become manifest to a compensable degree within 
one year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Although the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Note (1) for Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For the purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  While the 
veteran testified during the July 2007 hearing that he 
endured "dizzy spells" during his military service due to 
high blood pressure, his service medical records do not 
substantiate any findings of high blood pressure or 
hypertension in service.  In fact, a specific clinical 
finding at separation indicates that he had no history of 
hypertension in service.

Review of the veteran's service medical records as a whole 
are silent for complaints, treatment, or a diagnosis of 
hypertension or high blood pressure.  Upon entrance into 
service, it was noted during the December 1976 enlistment 
examination that the veteran's blood pressure was 
150/80(systolic/diastolic).  During the veteran's period of 
service, a sick call note from February 1981 reflects 
complaints of stomach pain, light-headedness, and vomiting.  
His blood pressure reading was 182/72, and the examiner noted 
an assessment of early flu-like syndrome.  A June 1982 note 
reflects complaints of upset stomach, headache, and general 
malaise.  A blood pressure reading of 154/90 was indicated, 
and the examiner noted an assessment of alcohol hangover.  
Results from the veteran's Chapter 13 examination prior to 
discharge in May 1982 revealed a blood pressure reading of 
144/72.  Clinical evaluation of the heart was deemed normal 
upon discharge, and the veteran indicated on his May 1982 
report of medical history as never having or had high or low 
blood pressure.  As noted, the examining physician also 
specifically indicated that the veteran had no history of 
hypertension upon discharge from service. 

Post service treatment records reflect recent complaints and 
treatment for hypertension.  In August 2004, the veteran 
complained of heartburn with the occasional nausea and 
vomiting.  The August 2004 VA outpatient treatment record 
reflects a blood pressure reading of 167/85, and the veteran 
was diagnosed with hypertension.  The physician prescribed 
the veteran Felodipine, and advised him of a low 
salt/cholesterol diet, weight reduction, and exercise.  
Follow-up VA outpatient treatment records in October 2004, 
November 2004, and December 2004 noted blood pressure 
readings of 132/70, 153/86, and 133/74, respectively.  
However, the treatment records do not etiologically relate 
the veteran's current hypertension to service or any event of 
service.  

In fact, based upon the evidence in the claims file, the 
first time the veteran's hypertension is shown is in August 
2004, which is many years following the veteran's discharge 
from service.  The Board does acknowledge a February 1993 
private medical report which reflects a blood pressure 
reading that may be considered suggestive of hypertension at 
that time.  Regardless, even accepting that hypertension was 
shown to have manifested as early as February 1993, this 
still leaves a period of approximately 11 years following 
service without any contemporaneous competent evidence of 
hypertension.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, no medical professional has provided competent 
medical evidence linking the veteran's hypertension to his 
active service, and the veteran has not alluded to the 
existence of any such opinion.  Without evidence of 
hypertension in service or within the first post service year 
and with no evidence of a nexus between hypertension and 
service, service connection for hypertension is not 
warranted.  There is no probative medical evidence suggesting 
a link between the veteran's period of service and his 
current hypertension.  

In summary, given the specific finding by the examiner at 
separation indicating that the veteran had no history of 
hypertension, the absence of complaint or treatment until 
many years after service, and the absence of any affirmative 
competent evidence linking his hypertension to service, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim.  

The Board is aware of the veteran's contentions that his 
hypertension is somehow etiologically related to service, to 
include his complaints of dizziness.  However, as discussed 
above, the record does not reflect that the veteran possesses 
the medical knowledge required to offer an opinion as to the 
nature and etiology of the current diagnosis.  See Espiritu, 
supra.  Although complaints of malaise and light-headedness 
were noted in his service medical records, these complaints 
were attributed at the time to specific clinical diagnoses 
other than hypertension.  The Board concludes that the 
specific findings of competent health care providers at the 
time are more probative as to the etiology of those 
complaints than the veteran's lay assertions now that his 
symptoms were due to hypertension.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


